Title: To Thomas Jefferson from John Paul Jones, 29 July 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
L’Orient July 29th. 1785.

I have been with Mr. Clouet, the ordonnateur here, to whom the Marechal de Castries sent Orders the 15th. of this Month to pay into my hands the Money arising to the subjects of the United States from the Prizes taken by the Squadron I commanded in Europe. I find that a French Merchant, Mr. Puchilberg of this place, who opposed Dr. Franklin and did all in his power to promote the Revolt that took place in the Alliance, has produced a Letter of Attorney, which he obtained from the officers and Men of that Frigate when their Minds were unsettled, authorizing him to Recieve their Share in the Prizes. And, notwithstanding the orders of the Marechal of the 15th., I find there is a disposition here to pay the Money to Mr. Puchilberg in preference to me.
When I undertook the difficult and disagreeable Business of settling for the Prize-Money with the Marechal de Castries, I thought it necessary, to prevent any reflection on my conduct, to give security for two hundred thousand Dollars to remit the Money I recovered to the Treasury of the United States, to be  from thence divided among the persons concerned. Not to mention the great expence I have been at, and the loss of two Years of my time since the Peace to obtain a settlement, I may be permitted to say that Mr. Puchilberg was at no expence and never took any effectual steps to obtain a settlement of the Prize-Money; and it would have been very difficult, if not impossible, for him to have obtained any satisfaction for the Concerned; because no other Man but myself (except Dr. Franklin who would not Act) could have explained at Versailles the nature and circumstances of my connection with that Court. And I may add, that Mr. Puchilberg will not, and cannot, if he had the best intentions, do justice to the Subjects of America. He has given no security to do them Justice. He has no authentic Roll of the Crew of the Alliance, which can only be had in America; and he is unacquainted with the manner of classing the Officers and Men in the division of Prize-Money by the Laws of the American Flag.
What I request of you therefore is, to write to the Court to obtain an explicit Order from the Marechal de Castries to Mr. Clouet to pay into my hands the whole Mass of the Prize-Money that appears due to the Alliance, and also the Share of the Bon-Homme-Richard (after deducting the proportion due to the French Volunteers who were embarked on board that Ship as Marines).
As my situation here is exceedingly disagreeable; because, ’till this new difficulty is removed I cannot receive any Part of the Money that appears due; I shall hope to be relieved from my embarrassment as soon as possible by a Letter from you.
They have objected here, that the Captain of the Alliance was born in France. But he had abjured the Church of Rome and been naturalized in America (as his Officers reported to me) before he took command of the Alliance, and his Crew were all the Subjects of the United States.
I am sorry to give you this trouble, but I am convinced that the Business would have continued in suspense for a long time if I had not come here myself.
I am, with great esteem and respect, Sir, Your most obedient & most humble Servant,

J Paul Jones

NB. Mr. Clouet has Written to Court by this Post, therefore it will be necessary to make your application immediately. Mr. Barcley can give you the Character of Mr. Puchilberg.

